Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed; on the ground that according to the language and terms of either of the journal entries found in the record as an entry of the judgment of the circuit court, the case presented to this court involves the weight of the evidence which we do not consider.
This cause is remanded to the common pleas court for further proceedings according to law.
Davis, Price and Johnson, JJ., concur.